DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/20/2020 in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/20/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EBINA et al. (US 20160159251 A1, hereinafter “EBINA”).
Regarding claim 1, EBINA (Figs. 1-3A-B) discloses a vehicle control system (see paragraph [0025] “The automatic travel controller 103 is configured with a microcomputer including a CPU, a memory, and the like”)  and at least ¶ [0026] comprising: a driving controller that switches between autonomous driving and manual driving of a vehicle (see paragraph [0030] “… the automatic driving mode in which the automatic travel control is carried out and the manual driving mode in which the driver manually drives the vehicle are appropriately switchable”); a seat whose form is changed between a form during autonomous driving and a form during manual driving that are different from each other (see paragraph [0035] “The driving posture controller 113 receives inputs of a reclining angle of a seat back of a particular seat detected by a seat position sensor 114, and a slide amount in a front-rear direction of a seat bottom face of the particular seat”); and a seat controller that controls motion of the seat when a form of the seat is changed (see paragraph [0036] “the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode”), wherein, if the seat is in a form during autonomous driving, the driving controller does not switch from autonomous driving to manual driving when controlling the vehicle (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

Regarding claim 2, EBINA (Figs. 1-3A-B) discloses wherein the seat controller controls a motion amount of the seat in motion when a form of the seat is changed from a form during manual driving to a form during autonomous driving (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

Regarding claim 11, EBINA (Figs. 1-3A-B) discloses a protector controller that controls a motion of a protector, the protector being provided in the seat and protecting an occupant seated on the seat in a -4-situation where the occupant is required to be protected, wherein the seat is provided in the vehicle (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

 Regarding claim 12, EBINA (Figs. 1-3A-B) discloses wherein the driving controller switches between autonomous driving and manual driving of a vehicle, wherein a form of the seat is changed between multiple forms, wherein the seat controller controls a motion of the seat when a form of the seat is changed, and wherein the multiple forms of the seat include a form suitable for manual driving and a form not suitable for manual driving (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) as applied to claim 1above,  in view of SUGIOKA et al. (US 20160082867 A1, hereinafter “SUGIOKA”).
Regarding claim 3, EBINA discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the seat controller controls motion speed of the seat when a form of the seat is changed. However, SUGIOKA (Figs. 1-2) teaches wherein the seat controller controls motion speed of the seat when a form of the seat is changed (see paragraph [0048] “By providing retraction at a varying speed profile, a smooth backward motion may be provided.”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA to include the seat controller controls motion speed of the seat when a form of the seat is changed, as taught by SUGIOKA in order to provide comfort to the front seat occupant during an autonomous driving mode of the vehicle.

Regarding claim 4, EBINA discloses the claimed invention substantially as explained above. Further, SUGIOKA (Figs. 1-2) teaches wherein the seat controller controls speed of the seat in motion and extends required time for the motion when a form of the seat is changed from a form during autonomous driving to a form during manual driving (see paragraph [0048] “By providing retraction at a varying speed profile, a smooth backward motion may be provided.”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA to include the seat controller controls speed of the seat in motion, as taught by SUGIOKA in order to provide comfort to the front seat occupant during an autonomous driving mode of the vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of SUGIOKA et al. (US 20160082867 A1, hereinafter “SUGIOKA”) as applied to claims 1 and 3 above, and further in view of TSUDA (US 20170225567 A1).
Regarding claim 5, EBINA, as modified by SUGIOKA discloses the claimed invention substantially as explained above, but does not explicitly wherein the driving controller controls the vehicle based on (i) a forced switching mode in which switching between autonomous driving and manual driving is forcibly -3-performed and (ii) a voluntary switching mode in which switching between autonomous driving and manual driving is performed according to selection by a driver, and wherein the seat controller controls the speed of the seat in motion separately in (i) the forced switching mode and in (ii) the voluntary switching mode. However, SUGIOKA teaches wherein the driving controller controls the vehicle based on (i) a forced switching mode in which switching between autonomous driving and manual driving is forcibly -3-performed and (ii) a voluntary switching mode in which switching between autonomous driving and manual driving is performed according to selection by a driver, and wherein the seat controller controls the speed of the seat in motion separately in (i) the forced switching mode and in (ii) the voluntary switching mode (see paragraph [0038] “… The switching instruction signal 94 is a signal for instruction of forced switching to either of autonomous driving and non-autonomous driving. The switching It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and SUGIOKA to include the seat controller controls speed of the seat in motion, as taught by TSUDA in order to provide the accident accompanying vehicle can be operated automatically is prevented.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of SUGIOKA et al. (US 20160082867 A1, hereinafter “SUGIOKA”) as applied to claim 1 above, and further in view of Yoshida (US 20170303842 A1).
Regarding claim 6, EBINA, as modified by SUGIOKA discloses the claimed invention substantially as explained above, but does not explicitly a driver condition detector that detects condition of a driver, wherein, depending on a detection result of driver's condition detected by the driver condition detector, the driving controller controls the vehicle whether or not to switch autonomous driving to manual driving.  However, Yoshida teaches a driver condition detector that detects condition of a driver, wherein, depending on a detection result of driver's condition detected by the driver condition detector, the driving controller controls the vehicle whether or not to switch autonomous driving to manual driving (see paragraphs [0044] and at least ¶ [0049] “…, when switching the driving mode from the manual driving to the self-driving and when switching the driving mode from the self-driving to the manual driving, in order to ensure the safety of the driver and the occupant”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and SUGIOKA to include the seat controller controls speed of the seat in motion, as taught by Yoshida in order to provide the driver's anxiety level are reduced, and the operation mode is switched by switching to the manual operation.

Regarding claim 7, EBINA, SUGIOKA, as modified by Yoshida disclose the claimed invention substantially as explained above. Further, Yoshida teaches wherein the driver condition detector detects whether or not the driver is seated on the seat (see paragraphs [0044] and at least ¶ [0049] “…, when switching the driving mode from the manual driving to the self-driving and when switching the driving mode from the self-driving to the manual driving, in order to ensure the safety of the driver and the occupant”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and SUGIOKA to include the seat controller controls speed of the seat in motion, as taught by Yoshida in order to provide the driver's anxiety level are reduced, and the operation mode is switched by switching to the manual operation.

Regarding claim 8, EBINA, SUGIOKA, as modified by Yoshida disclose the claimed invention substantially as explained above. Further, Yoshida teaches wherein the driver condition detector detects health condition of the driver (see paragraphs [0044] and at least ¶ [0049] “…, when switching the driving mode from the manual driving to the self-driving and when switching the driving mode from the self-driving to the manual driving, in order to ensure the safety of the driver and the occupant”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and SUGIOKA to include the driver condition detector detects health condition of the driver, as taught by Yoshida in order to provide the driver's anxiety level are reduced, and the operation mode is switched by switching to the manual operation. 
 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of SUGIOKA et al. (US 20160082867 A1, hereinafter “SUGIOKA”) as applied to claim 1 above, and further in view of WATANABE (JP 2017039400 A).
Regarding claim 9, EBINA, as modified by SUGIOKA discloses the claimed invention substantially as explained above, but does not explicitly wherein the vehicle includes the seat comprising multiple seats, and wherein, when the driving controller switches autonomous driving to manual driving of the vehicle, the seat controller controls a motion of a driver's seat and a non-driver's seat among the multiple seats, a form of each of the driver's seat and the non-driver's seat being changed from a form during autonomous driving to a form during manual driving. However, WATANABE (Figs. 1-2) teaches wherein the vehicle includes the seat comprising multiple seats, and wherein, when the driving controller switches autonomous driving to manual driving of the vehicle, the seat controller controls a motion of a driver's seat and a non-driver's seat among the multiple seats, a form of each of the driver's seat and the non-driver's seat being changed from a form during autonomous driving to a form during manual driving (see paragraph [0005] “in an automatic driving vehicle, a proposal has been made in which a front seat (a driver's seat and a front passenger seat) … (the direction opposite to the traveling direction) during a highly automatic operation, so as to be opposed to an occupant of the rear seat”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and SUGIOKA to include the driver condition detector detects health condition of the driver, as taught by WATANABE in order to provide a window for a vehicle, which includes a front seat and a rear seat.

Regarding claim 10, EBINA, SUGIOKA, as modified by WATANABE disclose the claimed invention substantially as explained above. Further, WATANABE (Figs. 1-2) teaches wherein the seat controller preferentially controls the driver's seat among the multiple seats (see paragraph [0005] “in an automatic driving vehicle, a proposal has been made in which a front seat (a driver's seat and a front passenger seat) … (the direction opposite to the traveling direction) during a highly automatic operation, so as to be opposed to an occupant of the rear seat”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and SUGIOKA to include the seat controller preferentially controls the driver's seat among the multiple seats, as taught by WATANABE in order to provide a window for a vehicle, which includes a front seat and a rear seat.
Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663